United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 31, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-51333
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WINSTON GEORGE SCOTT,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. P-03-CR-170-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Winston George Scott was found

guilty of one charge of aiding and abetting possession of between

100 and 1000 kilograms of marijuana with intent to distribute.

The district court sentenced him to 63 months in prison and a

five-year term of supervised release.    Scott now appeals his

conviction and sentence.

     Scott first argues that the district court erred by denying

his motion to suppress the marijuana that was found in his truck.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51333
                                -2-

Scott’s arguments on this issue are unavailing.    The district

court found that a dog that had been trained to detect illegal

drugs, including marijuana, alerted to Scott’s truck while a

Border Patrol officer was making inquiries as to his citizenship.

This factual finding is not clearly erroneous and provides a

sufficient basis for the district court’s conclusion that neither

the agent’s initial decision to detain Scott nor the subsequent

search of his truck was unconstitutional.     See United States v.

Sanchez-Pena, 336 F.3d 431, 444 (5th Cir. 2003); United States v.

Hunt, 253 F.3d 227, 229-30 (5th Cir. 2001).

     Scott’s argument that his truck should be considered his

home for Fourth Amendment purposes lacks merit.     See Pennsylvania

v. Labron, 518 U.S. 938, 940 (1996) (per curiam); see also

California v. Carney, 471 U.S. 386, 392-94 (1985).    Scott has not

shown plain error in connection with his argument that his Fourth

Amendment rights were violated when the dog stepped onto the

stairs leading to the cab of his truck.     See United States v.

Maldonado, 42 F.3d 906, 909-12 (5th Cir. 1995).    Finally, Scott’s

argument that the search was improper because he did not consent

to it lacks merit.   The search was based on probable cause and

was thus constitutional.   See United States v. Portillo-Aguirre,

311 F.3d 647, 652 (5th Cir. 2002).   Scott has not shown that the

district court erred in denying his motion to suppress.

     Scott likewise has not shown that the district court erred

in denying his request for a reduction to his base offense level
                            No. 03-51333
                                 -3-

due to his alleged status as a minor participant in the offense

of conviction.   Scott was not entitled to this adjustment because

his role was limited to that of a courier.     See United States v.

Pofahl, 990 F.2d 1456, 1485 (5th Cir. 1993).    Scott’s act of

transporting a single large shipment of drugs, as well as the

fact that he was sentenced only for activities in which he

participated, provide adequate bases for denying the requested

reduction.    See United States v. Atanda, 60 F.3d 196, 199 (5th

Cir. 1995); United States v. Gallegos, 868 F.2d 711, 713 (5th

Cir. 1989).

     The judgment of the district court is AFFIRMED.